Dismissed and Memorandum Opinion filed April 29, 2004








Dismissed and Memorandum Opinion filed April 29, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00103-CV
____________
 
RALPH O.
DOUGLAS, Appellant
 
V.
 
VERNON and
CLARA KING, Appellees
 

 
On Appeal from the 190th District Court
Harris County,
Texas
Trial Court Cause No.
01-57519
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a summary judgment signed January 20,
2004.  Appellant filed his notice of
appeal on February 5, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On March 31, 2004, notification was transmitted to all parties
of the court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  On April 5, 2004, appellant responded by
submitting an affidavit of inability to pay costs.
Appellant must file the affidavit of indigence in the trial
court with or before the notice of appeal. 
Tex. R. App. P. 20.1(c)(1).  Because appellant=s affidavit was required to be filed
in the trial court on or before February 5, 2004, when the notice of appeal was
filed, appellant=s affidavit filed in this court is both improper and
untimely.  The Harris County District
Clerk=s office informed this court that it
had no affidavit of indigence on file.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 29, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.